            Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 1 of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    In re

    CUSTOMS AND TAX ADMINISTRATION
    OF THE KINGDOM OF DENMARK                                                MASTER DOCKET
    (SKATTEFORVALTNINGEN) TAX
    REFUND LITIGATION                                                 Case No.: 1:18-md-02865-LAK

    This document relates to: 1:18-cv-05053-LAK


                                                                    THIRD-PARTY DEFENDANT
    THE GOLDSTEIN LAW GROUP PC 401(K)                             ED&F MAN CAPITAL MARKETS,
    PROFIT SHARING PLAN, SHELDON                                   LTD.’S ANSWER TO AMENDED
    GOLDSTEIN and SCOTT GOLDSTEIN                                   THIRD-PARTY COMPLAINT


                      Third-Party Plaintiffs,
    v.
    ED&F MAN CAPITAL MARKETS, LTD.,
                       Third-Party Defendant.



            Third-Party Defendant ED&F Man Capital Markets, Ltd. (“ED&F”), for its Answer to

the Amended Third-Party Complaint against ED&F Man Capital Markets, Ltd. and John Does

1-10, dated January 22, 2021 (the “Third-Party Complaint”), by Third-Party Plaintiffs the

Goldstein Law Group PC 401(K) Profit Sharing Plan (the “Plan”), Sheldon Goldstein and Scott

Goldstein (collectively, the “Goldstein Parties”), by and through its undersigned attorneys,

hereby answers and responds as follows:1



1
  The Third-Party Complaint has been filed in violation of Fed. R. Civ. P. 15(a). The Third-Party Complaint has
been amended once already, ED&F has not granted written consent to further amendment, and the Goldstein Parties
have not sought leave of the Court to amend. Accordingly, the Third-Party Complaint is a nullity, and ED&F
reserves all rights. Nevertheless, ED&F files this Answer in an abundance of caution.
         Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 2 of 35




        ED&F lacks knowledge or information sufficient to form a belief as to the truth or falsity

of any of the allegations that relate to any other party in this lawsuit, and therefore all responses

below pertain only to ED&F. With respect to those allegations, including headings and

subheadings, that do not address or refer to the acts or omissions of ED&F, ED&F submits that

no response is required.

        ED&F reserves the right to supplement its Answer and raise affirmative defenses that

become available or apparent during the course of discovery and to amend its Answer

accordingly.

                          RESPONSE TO THIRD-PARTY CLAIMS
                      AGAINST ED&F MAN CAPITAL MARKETS, LTD.2

    107.         Paragraph 107 contains no factual allegations regarding ED&F to which a

response is required. To the extent a response is required, ED&F lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 107.

    108.         The allegations in Paragraph 108 purport to describe the contents of SKAT’s

pleadings and do not require a response. To the extent a response is required, ED&F denies the

allegations in Paragraph 108 and respectfully refers the Court to SKAT’s pleadings for their

contents.

    109.         Paragraph 109 contains no factual allegations regarding ED&F to which a

response is required. To the extent a response is required, ED&F lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 109.




2
  The Third-Party Claims against ED&F Man Capital Markets, Ltd. and John Does 1-10 begin at Paragraph 107 of
the Goldstein Parties’ Answer and Affirmative Defenses to Plaintiff Skatteforvaltningen’s Amended Complaint and
Amended Third-Party Complaint against ED&F Man Capital Markets, Ltd. and John Does 1-10, Dkt. No. 519. For
ease of reference, ED&F’s first responsive paragraph has been enumerated Paragraph 107.

                                                       2
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 3 of 35




   110.        Paragraph 110 contains no factual allegations regarding ED&F to which a

response is required. To the extent a response is required, ED&F lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 110, except

admits that SKAT has named Sanjay Shah, ED&F, and others as defendants in an action before

the High Court of Justice.

   111.        Paragraph 111 contains no allegations to which a response is required, because

Paragraph 111 contains no factual allegations regarding ED&F.

   112.        Paragraph 112 contains no allegations to which a response is required, because

Paragraph 112 contains no factual allegations regarding ED&F.

   113.        Paragraph 113 contains no allegations to which a response is required, because

Paragraph 113 contains no factual allegations regarding ED&F. To the extent a response is

required, ED&F lacks knowledge or information sufficient to form a belief about the truth of the

allegations in Paragraph 113.

   114.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 114.

   115.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 115.

   116.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 116.

   117.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 117, except admits that the Plan is a pension plan.

   118.        ED&F denies the allegations in Paragraph 118, except admits that the Plan had a

brokerage account with ED&F from 2012 to 2019 and that ED&F executed and funded the



                                                 3
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 4 of 35




transactions at issue. ED&F further responds that it funded and executed the transactions at issue

on the Plan’s instructions, as communicated to ED&F by the Plan’s Authorized Agent.

   119.        ED&F denies the allegations in Paragraph 119.

   120.        ED&F denies the allegations in Paragraph 120.

   121.        ED&F denies the allegations in Paragraph 121.

   122.        ED&F denies the allegations in Paragraph 122 and respectfully refers the Court to

the referenced agreements with the Plan for their contents.

   123.        Paragraph 123 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 123, and respectfully

refers the Court to the referenced agreements with the Plan for their contents.

   124.        ED&F denies the allegations in Paragraph 124 including the characterizations and

implications contained therein, and respectfully refers the Court to the referenced website for its

contents.

   125.        ED&F denies the allegations in Paragraph 125 including the characterizations and

implications contained therein.

   126.        ED&F denies the allegations in Paragraph 126, including the characterizations

and implications contained therein, except admits that it deposits and withdraws from bank

accounts designated by its clients for their brokerage activities.

   127.        ED&F denies the allegations in Paragraph 127, except admits that it transferred

money to and from the Plan via a National Financial Services brokerage account located at J.P.

Morgan Chase at One Chase Plaza, New York, New York 10005 and further avers that such

account was designated by the Plan for such purpose.




                                                  4
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 5 of 35




   128.        ED&F denies the allegations in Paragraph 128, except admits that at least some

communications with the Plan were conducted via the Plan’s Authorized Agent.

   129.        ED&F denies the allegations in Paragraph 129.

   130.        ED&F denies the allegations in Paragraph 130, including the characterizations

and implications contained therein, except admits that ED&F funded trades on the Plan’s behalf

in compliance with applicable laws.

   131.        ED&F denies the allegations in Paragraph 131, except admits that ED&F earned

fees for providing securities lending and financing services.

   132.        ED&F denies the allegations in Paragraph 132.

   133.        ED&F denies the allegations in Paragraph 133.

   134.        ED&F denies the allegations in Paragraph 134, except admits that it executed

transactions and provided trade confirmations confirming its execution of the Plan’s instructions.

ED&F further responds that it executed transactions on the Plan’s instructions as communicated

by its Authorized Agent.

   135.        ED&F denies the allegations in Paragraph 135, except admits that ED&F

prepared tax vouchers confirming that the Plan “was holding” indicated securities over the

relevant dividend dates, that the specified dividends were paid to the Plan net of withholding tax,

and that withholding tax was “[s]uffered” in the indicated amounts.

   136.        ED&F denies the allegations in Paragraph 136, except admits that in some

instances it sent tax vouchers directly to Goal. ED&F further responds that on other occasions it

sent tax vouchers directly to the Authorized Agent, and in the instances in which it sent tax

vouchers directly to Goal, it did so on the express instructions of the Plan’s Authorized Agent.




                                                 5
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 6 of 35




   137.        Paragraph 137 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 137.

   138.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 138.

   139.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 139.

   140.        ED&F denies allegations in Paragraph 140, including any characterizations and

implications therein.

   141.        ED&F denies the allegations in Paragraph 141, except admits that SKAT brought

suit against ED&F in the United Kingdom in May of 2018 and respectfully refers the Court to

the pleadings in the English Action for their contents.

   142.        ED&F denies the allegations in Paragraph 142, including any characterizations

and implications therein.

   143.        ED&F denies the allegations in Paragraph 143, including any characterizations

and implications therein, except admits that in September 2019, ED&F filed an amended answer

in the English Action and respectfully refers the Court to the referenced pleading for its contents.

   144.        ED&F denies the allegations in Paragraph 144.

   145.        ED&F denies the allegations in Paragraph 145.

   146.        ED&F denies the allegations in Paragraph 146.

   147.        ED&F denies the allegations in Paragraph 147.

   148.        ED&F denies the allegations in Paragraph 148, including any characterizations

and implications therein.

   149.        ED&F denies the allegations in Paragraph 149.



                                                 6
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 7 of 35




   150.        ED&F denies the allegations in Paragraph 150, and respectfully refers the Court

to its pleadings in the English Action for their contents.

   151.        ED&F denies the allegations in Paragraph 151.

   152.        ED&F denies the allegations in Paragraph 152, except admits that ED&F

allocated appropriate amounts to the Plan.

   153.        ED&F denies the allegations in Paragraph 153, except admits that ED&F charged

fees in connection with its services. ED&F further responds that the fees charged were agreed

with the Plan’s Authorized Agent.

   154.        ED&F denies the allegations in Paragraph 154.

   155.        ED&F denies the allegations in Paragraph 155.

   156.        ED&F denies the allegations in Paragraph 156 and avers that the allegations in

Paragraph 156 rely on incorrect assumptions.

   157.        ED&F denies the allegations in Paragraph 157.

   158.        ED&F denies the allegations in Paragraph 158.

   159.        ED&F denies the allegations in Paragraph 159, except lacks knowledge or

information sufficient to form a belief about the motivation to implead ED&F.

                                             The Parties

   160.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 160, except admits that the Plan is a U.S. pension plan.

   161.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 161, except admits that the Plan had an address at 61 Broadway,

New York, New York, 10006.




                                                  7
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 8 of 35




   162.        ED&F denies the allegations in Paragraph 162, including the characterizations of

“all of the correspondence and contracts”, except admits that letters from ED&F to the Plan were

addressed to its Manhattan address.

   163.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 163.

   164.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 164.

   165.        ED&F admits the allegations in Paragraph 165.

   166.        ED&F admits the allegations in Paragraph 166.

   167.        ED&F admits the allegations in Paragraph 167, and respectfully refers the Court

to the referenced pleadings for their contents.

   168.        ED&F admits the allegations in Paragraph 168.

                                            Jurisdiction

   169.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 169.

   170.        Paragraph 170 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 170.

   171.        Paragraph 171 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 171 and respectfully

refers the Court to the referenced statutes for their contents.




                                                  8
        Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 9 of 35




   172.        Paragraph 172 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 172 and respectfully

refers the Court to the referenced statutes for their contents.

   173.        Paragraph 173 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 173.

   174.        Paragraph 174 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 174.

   175.        ED&F denies the allegations in Paragraph 175.

   176.        Paragraph 176 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 176, except admits that

it executed transactions in Danish securities for certain U.S. pension plans sued by SKAT in this

MDL.

   177.        ED&F denies the allegations in Paragraph 177.

   178.        ED&F denies the allegations in Paragraph 178 and respectfully refers the Court to

the Amended English Answer for its contents.

   179.        Paragraph 179 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 179.

   180.        Paragraph 180 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 180.

                RESPONSE TO: COUNTER-STATEMENT OF FACTS
              ED&F Man’s Core Dividend Arbitrage Business Depended Upon
                         Targeting U.S. Tax-Exempt Entities

       ED&F denies all allegations, including characterizations, in the headings or sub-headings

under the Counter-Statement of Facts section of the Third-Party Complaint, except lacks


                                                  9
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 10 of 35




knowledge or information sufficient to form a belief about the truth of the allegations that (i) the

Goldstein Parties had no reason to doubt the Reclaim Applications’ validity, (ii) SKAT had no

particularized basis to reject the Plan’s ninth reclaim application, and (iii) SKAT’S deficient

refund processes cannot justify its breaches of the Double-Taxation Treaty.

   181.        Paragraph 181 contains no factual allegations about ED&F to which a response is

required.

   182.        Paragraph 182 contains no factual allegations about ED&F to which a response is

required.

   183.        Paragraph 183 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 183.

   184.        Paragraph 184 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 184.

   185.        ED&F denies the allegations in Paragraph 185.

   186.        Paragraph 186 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 186.

   187.        Paragraph 187 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 187.

   188.        Paragraph 188 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 188.




                                                 10
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 11 of 35




   189.        Paragraph 189 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 189.

   190.        Paragraph 190 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 190.

   191.        Paragraph 191 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 191.

     The Goldstein Parties Had No Reason to Doubt the Reclaim Applications’ Validity

   192.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 192, except admits that the Plan opened a brokerage account.

ED&F further responds that the Plan’s Authorized Agent introduced ED&F to the Plan, opened

the account on the Plan’s behalf, proposed dividend arbitrage trading structures and subsequently

instructed ED&F to effect transactions on behalf of the Plan in multiple jurisdictions including

Denmark.

   193.        ED&F denies the allegations in Paragraph 193, except admits that it executed

transactions in Danish securities on behalf of the Plan. ED&F further responds that it was

instructed to do so by the Plan’s Authorized Agent.

   194.        ED&F denies the allegations in Paragraph 194, except admits that the Amended

English Answer describes a general framework for transactions in Danish securities, and

respectfully refers the Court to that pleading for its contents.

   195.        ED&F denies the allegations in Paragraph 195.


                                                  11
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 12 of 35




   196.        ED&F denies the allegations in Paragraph 196.

   197.        ED&F admits the allegations in Paragraph 197.

   198.        ED&F admits the allegations in Paragraph 198.

   199.        ED&F denies the allegations in Paragraph 199, except admits that ED&F

prepared one or more tax vouchers and in some instances sent tax vouchers directly to Goal.

ED&F further responds that on other occasions it sent tax vouchers directly to the relevant plan’s

authorized agent, and in the instances in which it sent tax vouchers directly to Goal, it did so on

the express instructions of the relevant plan’s authorized agent.

   200.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 200.

   201.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 201.

   202.        ED&F admits the allegations in Paragraph 202.

   203.        ED&F denies the allegations in Paragraph 203, except admits that it charged the

Plan fees for brokerage services and further responds that the fees charged were as agreed with

the Plan’s Authorized Agent.

   204.        ED&F denies the allegations in Paragraph 204, except admits that it followed the

same process for transactions in Danish securities executed on behalf of the Plan.

   205.        ED&F denies the allegations in Paragraph 205 and respectfully refers the Court to

the referenced general ledger for its contents.

   206.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 206.




                                                  12
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 13 of 35




    SKAT Had No Particularized Basis to Reject the Plan’s Ninth Reclaim Application

   207.       ED&F admits the allegations in Paragraph 207.

   208.       Paragraph 208 contains no allegations to which a response is required, because

Paragraph 208 contains no factual allegations regarding ED&F.

   209.       Paragraph 209 contains no allegations to which a response is required, because

Paragraph 209 contains no factual allegations regarding ED&F.

   210.       Paragraph 210 contains no allegations to which a response is required, because

Paragraph 210 contains no factual allegations regarding ED&F.

   211.       Paragraph 211 contains no allegations to which a response is required, because

Paragraph 211 contains no factual allegations regarding ED&F.

   212.       Paragraph 212 contains no allegations to which a response is required, because

Paragraph 212 contains no factual allegations regarding ED&F.

   213.       Paragraph 213 contains no allegations to which a response is required, because

Paragraph 213 contains no factual allegations regarding ED&F.

   214.       Paragraph 214 contains no allegations to which a response is required, because

Paragraph 214 contains no factual allegations regarding ED&F.

   215.       Paragraph 215 contains no allegations to which a response is required, because

Paragraph 215 contains no factual allegations regarding ED&F.

   216.       Paragraph 216 contains no allegations to which a response is required, because

Paragraph 216 contains no factual allegations regarding ED&F.

   217.       Paragraph 217 contains no allegations to which a response is required, because

Paragraph 217 contains no factual allegations regarding ED&F.

   218.       Paragraph 218 contains no allegations to which a response is required, because

Paragraph 218 contains no factual allegations regarding ED&F.
                                              13
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 14 of 35




   219.       Paragraph 219 contains no allegations to which a response is required, because

Paragraph 219 contains no factual allegations regarding ED&F.

   220.       Paragraph 220 contains no allegations to which a response is required, because

Paragraph 220 contains no factual allegations regarding ED&F.

   221.       Paragraph 221 contains no allegations to which a response is required, because

Paragraph 221 contains no factual allegations regarding ED&F.

   222.       Paragraph 222 contains no allegations to which a response is required, because

Paragraph 222 contains no factual allegations regarding ED&F. To the extent a response is

required, ED&F lacks knowledge or information sufficient to form a belief about the truth of the

allegations in Paragraph 222.

                     SKAT’S Deficient Refund Processes Cannot Justify
                        Its Breaches of the Double-Taxation Treaty

   223.       Paragraph 223 contains no allegations to which a response is required, because

Paragraph 223 contains no factual allegations regarding ED&F.

   224.       Paragraph 224 contains no allegations to which a response is required, because

Paragraph 224 contains no factual allegations regarding ED&F.

   225.       Paragraph 225 contains no allegations to which a response is required, because

Paragraph 225 contains no factual allegations regarding ED&F.

   226.       Paragraph 226 contains no allegations to which a response is required, because

Paragraph 226 contains no factual allegations regarding ED&F.

   227.       Paragraph 227 contains no allegations to which a response is required, because

Paragraph 227 contains no factual allegations regarding ED&F.

   228.       Paragraph 228 contains no allegations to which a response is required, because

Paragraph 228 contains no factual allegations regarding ED&F.

                                               14
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 15 of 35




   229.       Paragraph 229 contains no allegations to which a response is required, because

Paragraph 229 contains no factual allegations regarding ED&F.

   230.       Paragraph 230 contains no allegations to which a response is required, because

the Paragraph 230 contains no factual allegations regarding ED&F.

   231.       Paragraph 231 contains no allegations to which a response is required, because

Paragraph 231 contains no factual allegations regarding ED&F.

   232.       Paragraph 232 contains no allegations to which a response is required, because

Paragraph 232 contains no factual allegations regarding ED&F.

   233.       Paragraph 233 contains no allegations to which a response is required, because

Paragraph 233 contains no factual allegations regarding ED&F.

   234.       Paragraph 234 contains no allegations to which a response is required, because

Paragraph 234 contains no factual allegations regarding ED&F.

   235.       Paragraph 235 contains no allegations to which a response is required, because

Paragraph 235 contains no factual allegations regarding ED&F.

   236.       Paragraph 236 contains no allegations to which a response is required, because

Paragraph 236 contains no factual allegations regarding ED&F.

   237.       Paragraph 237 contains no allegations to which a response is required, because

Paragraph 237 contains no factual allegations regarding ED&F.

   238.       Paragraph 238 contains no allegations to which a response is required, because

Paragraph 238 contains no factual allegations regarding ED&F.

   239.       Paragraph 239 contains no allegations to which a response is required, because

Paragraph 239 contains no factual allegations regarding ED&F.




                                              15
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 16 of 35




   240.        Paragraph 240 contains no allegations to which a response is required, because

Paragraph 240 contains no factual allegations regarding ED&F.

   241.        Paragraph 241 contains no allegations to which a response is required, because

Paragraph 241 contains no factual allegations regarding ED&F.

   242.        Paragraph 242 contains no allegations to which a response is required, because

Paragraph 242 contains no factual allegations regarding ED&F.

     ED&F Man Solicited, Structured, Funded, Executed, and Cleared the Plan’s Nine
                                 Danish Transactions

   243.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 243.

   244.        ED&F denies the allegations in Paragraph 244.

   245.        ED&F denies the allegations in Paragraph 245.

   246.        Paragraph 246 contains no factual allegations about ED&F to which a response is

required.

   247.        ED&F denies the allegations in Paragraph 247, except admits that ED&F did not

always offer equity finance services.

   248.        ED&F denies the allegations in Paragraph 248, including characterizations

therein.

   249.        ED&F denies the allegations in Paragraph 249, except admits that ED&F hired

some former employees from MF Global in or about 2012.

   250.        ED&F denies the allegations in Paragraph 250 including characterizations therein,

except admits that ED&F hired some former employees from MF Global. ED&F further

responds that ED&F’s Equity Finance Desk by the end of 2013 consisted of no more than 20

employees. ED&F further responds that ED&F’s New York-based affiliate is neither a party nor

                                               16
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 17 of 35




relevant to this dispute and had no involvement in the Danish securities transactions or the

reclaims which are the subject of SKAT’s complaint.

   251.        Paragraph 251 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 251.

   252.        Paragraph 252 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 252.

   253.        ED&F admits the allegations in Paragraph 253.

   254.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 254.

   255.        ED&F denies the allegations in Paragraph 255, except admits that Stephen

Hawksworth signed custody letters in connection with certain Danish securities transactions.

   256.        ED&F denies the allegations in Paragraph 256.

   257.        ED&F denies the allegations in Paragraph 257, except admits that one or more of

the Goldstein Parties entered into several agreements, including a Custody Agreement, a Security

and Set-Off Deed, and a Letter Agreement. ED&F respectfully refers the Court to the referenced

agreements for their contents.

   258.        ED&F denies the allegations in Paragraph 258.

   259.        ED&F denies the allegations in Paragraph 259.

   260.        ED&F denies the allegations in Paragraph 260.




                                                 17
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 18 of 35




    261.        ED&F denies the allegations in Paragraph 261, except admits that ED&F charged

fees and further answers that such fees were contracted with the Plan for its brokerage services as

agreed with the Plan’s Authorized Agent.

    262.        ED&F denies the allegations in Paragraph 262, including any implications and

characterizations therein, except admits that, as agreed with the Plan and instructed by the Plan’s

Authorized Agent, ED&F funded securities trades on behalf of the Plan, debited the Plan’s

brokerage account for the cost, sold or loaned the security on behalf of the Plan, and credited the

Plan’s brokerage account accordingly.

    263.        ED&F denies the allegations in Paragraph 263, including any characterizations

therein.

    264.        Paragraph 264 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 264.

    265.        ED&F denies the allegations in Paragraph 265, except admits that on instruction

by the Plan’s Authorized Agent, ED&F prepared and issued tax vouchers confirming that (i) the

Plan “was holding” indicated securities over the relevant dividend dates, (ii) the specified

dividends were paid to the Plan net of withholding tax, and (iii) withholding tax was “[s]uffered”

in the indicated amounts. ED&F respectfully refers the Court to the tax vouchers for their

contents.

    266.        ED&F denies the allegations in Paragraph 266, except admits that it charged fees

for its services, and further responds that its services were rendered at its customers’ instructions.

    267.        ED&F denies the allegations in Paragraph 267 and respectfully refers the Court to

the referenced letters for their contents.



                                                 18
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 19 of 35




   268.        ED&F denies the allegations in Paragraph 268, except admits that ED&F

executed transactions in Danish securities on behalf of other U.S. pension plan customers from

2012 to 2015. ED&F further responds that it executed these transactions as an execution only

broker and custodian and in accordance with such customers’ instructions.

   269.        ED&F denies the allegations in Paragraph 269, except admits that ED&F

prepared and issued tax vouchers and respectfully refers the Court to the tax vouchers for their

contents.

   270.        ED&F denies any characterizations in the allegations in Paragraph 270, except

admits that SKAT has sued at least 31 pension plans which were clients of ED&F.

   271.        ED&F denies the allegations in Paragraph 271, including any characterizations,

and respectfully refers the Court to the referenced pleadings for their contents.

   272.        ED&F denies the allegation in Paragraph 272.

     ED&F Man Recently Admitted that it Created and Issued Baseless Tax Vouchers

   273.        ED&F denies that it made any “repeated and explicit assurances” as alleged in

Paragraph 273. ED&F lacks knowledge or information sufficient to form a belief regarding the

remaining allegations in Paragraph 273. ED&F further responds that ED&F acted only as an

execution only broker and custodian effecting the Plan’s instructions as communicated by the

Plan’s Authorized Agent.

   274.        ED&F denies the allegations in Paragraph 274, including any characterizations

therein.

   275.        ED&F denies the allegations in Paragraph 275, including any characterizations

therein, except admits that ED&F provided the Plan with documents regarding the trades.

   276.        ED&F denies the allegations in Paragraph 276.


                                                 19
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 20 of 35




   277.        ED&F denies the allegations in Paragraph 277.

   278.        ED&F admits the allegations in Paragraph 278.

   279.        ED&F denies the allegations in Paragraph 279, except admits that one or more of

the Goldstein Parties filed the original third-party complaint on April 23, 2019, and lacks

knowledge or information sufficient to form a belief about their motivations for doing so.

   280.        ED&F admits the allegations in Paragraph 280.

   281.        ED&F denies the allegations in Paragraph 281, including any characterizations

therein.

   282.        ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 282.

   283.        ED&F denies the allegations in Paragraph 283, except admits that on or around

August 20, 2019 Mr. Hawksworth resigned.

   284.        The allegations in Paragraph 284 purport to describe the contents of the Amended

English Answer and do not require a response. To the extent that a response is required, ED&F

denies the allegations in Paragraph 284 of the Third-Party Complaint, except admits that the

Amended English Answer was filed in September 2019 and respectfully refers the Court to the

Amended English Answer for its contents.

   285.        ED&F denies the allegations in Paragraph 285, except admits that four of the tax

vouchers included in Annex E of the Amended English Answer were created for the Plan, and

respectfully refers the Court to the referenced pleading for its contents.

   286.        ED&F denies the allegations in Paragraph 286 and further denies that any tax

vouchers prepared by ED&F were “wrongful.” ED&F further avers that on September 27, 2019,




                                                 20
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 21 of 35




it filed a letter with this Court to apprise the Court of its most recent pleadings in the English

Action.

   287.        ED&F denies the allegations in Paragraph 287 and further denies that any tax

vouchers prepared by ED&F were “wrongful.”

   288.        ED&F denies the allegations in Paragraph 288, except admits that on September

27, 2019, it filed a letter with this Court to apprise the Court of its most recent pleadings in the

English Action and respectfully refers the Court to the letter for its contents.

   289.        ED&F denies the allegations in Paragraph 289, including any characterizations,

implication or allegation of wrongdoing therein, and avers that the allegations in Paragraph 289

rely on incorrect assumptions.

   290.        ED&F denies the allegations in Paragraph 290, including any characterizations,

implication or allegation of wrongdoing therein.

   291.        ED&F denies the allegations in Paragraph 291, including any characterizations,

implication or allegation of wrongdoing therein.

   292.        ED&F denies the allegations in Paragraph 292, including any characterizations,

implication or allegation of wrongdoing therein.

   293.        ED&F denies the allegations in Paragraph 293, including any characterizations

therein, and respectfully refers the Court to the referenced pleading for its contents.

   294.        ED&F denies the allegations in Paragraph 294.

                        ED&F Man Failed to Disclose Affiliate Trading

   295.        ED&F denies the allegations in Paragraph 295.

   296.        ED&F denies the allegations in Paragraph 296, including any characterizations,

implication or allegation of wrongdoing therein. ED&F further responds that Volcafe was at all


                                                  21
          Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 22 of 35




material times an inter-dealer broker which traded with other large financial institutions, as was

disclosed to the Plan’s Authorized Agent at the time (knowledge of which the Plan appears to

admit at paragraph 341 of its Third-Party Complaint).

   297.        ED&F admits the allegations in Paragraph 297, except denies any implication or

allegation of wrongdoing therein. ED&F further responds that ED&F at all times purchased

Danish securities from various inter-dealer brokers with the market.

   298.        ED&F denies the allegations in Paragraph 298.

   299.        ED&F denies the allegations in Paragraph 299. ED&F further responds that the

Plan’s Authorized Agent instructed ED&F in respect of trades executed by ED&F on the Plan’s

behalf.

   300.        ED&F denies the allegations in Paragraph 300. ED&F further responds that the

Plan’s Authorized Agent instructed ED&F in respect of trades and their settlement dates.

   301.        ED&F denies the allegations in Paragraph 301, including any characterizations

therein, except admits that in or about April 2014, ED&F notified the Plan that it was seeing

some liquidity in the market in D/S Norden.

   302.        ED&F denies the allegations in Paragraph 302. ED&F further responds that the

Plan’s Authorized Agent instructed ED&F in respect of trades and their settlement dates.

   303.        ED&F admits the allegations in Paragraph 303, except denies any implication or

allegation of wrongdoing therein, or any suggestion that the Plan was not aware of this.

   304.        ED&F denies the allegations in Paragraph 304, except admits that Volcafe

purchased shares from an affiliate, and denies any characterization, implication or allegation of

wrongdoing therein.




                                                22
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 23 of 35




   305.        ED&F denies the allegations in Paragraph 305. ED&F further responds that the

Plan, through its Authorized Agent, was aware of the involvement of the affiliates.

   306.        ED&F denies the allegations in Paragraph 306, except admits that Volcafe

purchased shares from an affiliate, and denies any characterization, implication or allegation of

wrongdoing therein.

   307.        ED&F admits the allegations in Paragraph 307. ED&F further responds that at all

material times, Volcafe was an inter-dealer broker.

   308.        ED&F denies the allegations in Paragraph 308. ED&F further responds that at all

material times Volcafe was one of a number of inter-dealer brokers used by ED&F, a fact known

by the Plan’s Authorized Agent.

   309.        ED&F denies the allegations in Paragraph 309. ED&F further responds that

Volcafe did not provide any financing, and at all material times, and to the knowledge of the

Plan’s Authorized Agent, it acted as an inter-dealer broker.

   310.        ED&F denies the allegations in Paragraph 310.

   311.        ED&F denies the allegations in Paragraph 311.

   312.        Paragraph 312 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 312.

   313.        Paragraph 313 contains no factual allegations about ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 313.

   314.        ED&F denies the allegations in Paragraph 314.

   315.        ED&F denies the allegations in Paragraph 315.



                                                 23
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 24 of 35




    316.        ED&F denies the allegations in Paragraph 316.

    317.        ED&F denies the allegations in Paragraph 317.

    318.        ED&F denies the allegations in Paragraph 318.

                    ED&F Man Structured the Spring 2014 Transactions to
                        Fake the Disavowed Vouchers’ Legitimacy

    319.        ED&F denies the allegations in Paragraph 319.

    320.        ED&F denies the allegations in Paragraph 320, except admits that ED&F

prepared one or more tax vouchers and respectfully refers the Court to the tax vouchers for their

contents.

    321.        ED&F denies the allegations in Paragraph 321, including any characterizations

therein.

    322.        The allegations in Paragraph 322 purport to describe the contents of the Amended

English Answer and do not require a response. To the extent that a response is required, ED&F

denies the allegations in Paragraph 322 and respectfully refers the Court to the Amended English

Answer for its contents.

    323.        ED&F denies the allegations in Paragraph 323.

    324.        ED&F denies the allegations in Paragraph 324 and respectfully refers the Court to

the referenced letters for their contents.

    325.        ED&F denies the allegations in Paragraph 325 and respectfully refers the Court to

the referenced documents for their contents.

    326.        ED&F denies the allegations in Paragraph 326 and respectfully refers the Court to

the referenced documents for their contents.

    327.        The allegations in Paragraph 327 purport to describe the contents of the Amended

English Answer and do not require a response. To the extent that a response is required, ED&F

                                                24
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 25 of 35




denies the allegations in Paragraph 327, including any characterizations, and any allegations or

implications of wrongdoing therein, except admits that the Amended English Answer identified

inaccuracies in the referenced tax vouchers, and respectfully refers the Court to the Amended

English Answer for its contents.

   328.        ED&F denies the allegations in Paragraph 328.

   329.        ED&F denies the allegations in Paragraph 329.

   330.        ED&F admits the allegations in Paragraph 330, except denies any allegation or

implication of wrongdoing therein.

   331.        ED&F admits the allegations in Paragraph 331, except denies any allegation or

implication of wrongdoing therein.

   332.        ED&F denies the allegations in Paragraph 332.

   333.        ED&F denies the allegations in Paragraph 333.

   334.        ED&F denies the allegations in Paragraph 334.

   335.        ED&F denies the allegations in Paragraph 335.

   336.        ED&F denies the allegations in Paragraph 336.

   337.        ED&F denies the allegations in Paragraph 337.

   338.        ED&F admits the allegations in Paragraph 338, except denies any allegation or

implication of wrongdoing therein.

   339.        ED&F admits the allegations in Paragraph 339, except denies any allegation or

implication of wrongdoing therein.

   340.        ED&F denies the allegations in Paragraph 340, except admits that 77 of the 80 tax

vouchers identified in Annex E of the Amended English Answer are associated with an “Ex

Date” in 2014 and denies any allegation or implication of wrongdoing therein.



                                                25
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 26 of 35




    341.        ED&F denies the allegations in Paragraph 341, except admits that it used Volcafe

as an inter-dealer broker for the Spring 2014 Transactions, to the Plan’s Authorized Agent’s

knowledge, denies any allegation or implication of wrongdoing therein, and lacks knowledge or

information sufficient to form a belief about whether the “Goldstein Parties have seen no

indication that Volcafe participated in the Plan's other five Danish Transactions.”

    342.        ED&F admits the allegations in Paragraph 342, except denies any allegation or

implication of wrongdoing therein.

    343.        ED&F denies the allegations in Paragraph 343 and further denies any carelessness

on the part of ED&F.

    344.        ED&F denies the allegations in Paragraph 344 and further denies that ED&F did

not conduct the Spring 2014 Transactions in a legal manner.

    345.        ED&F denies the allegations in Paragraph 345, except admits that the Equity

Finance Desk was closed.

    346.        ED&F denies the allegations in Paragraph 346.

                                   THIRD-PARTY CLAIMS

                            THIRD-PARTY CLAIM COUNT I
  (Section 10(b) / Rule 10b-5 Securities Fraud – Against ED&F Man and John Does 1–10)

    347.        In answer to Paragraph 347, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    348.        ED&F admits the allegations in Paragraph 348.

    349.        Paragraph 349 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 349.

    350.        ED&F denies the allegations in Paragraph 350.

    351.        ED&F denies the allegations in Paragraph 351.

                                                26
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 27 of 35




    352.        ED&F denies the allegations in Paragraph 352.

    353.        ED&F denies the allegations in Paragraph 353.

    354.        ED&F denies the allegations in Paragraph 354.

    355.        ED&F denies the allegations in Paragraph 355.

    356.        ED&F denies the allegations in Paragraph 356.

                            THIRD-PARTY CLAIM COUNT II
                         (Common-Law Fraud – Against ED&F Man)

    357.        In answer to paragraph 357, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    358.        Paragraph 358 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F lacks knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 358.

    359.        ED&F denies the allegations in Paragraph 359.

    360.        ED&F denies the allegations in Paragraph 360.

    361.        ED&F denies the allegations in Paragraph 361.

    362.        Paragraph 362 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 362.

    363.        ED&F denies the allegations in Paragraph 363.

                             THIRD-PARTY CLAIM COUNT III
                              (Negligence – Against ED&F Man)

    364.        In answer to Paragraph 364, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    365.        Paragraph 365 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 365.

                                                 27
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 28 of 35




    366.        ED&F denies the allegations in Paragraph 366, except admits that Annex E to the

Amended English Answer identified certain tax vouchers containing inaccurate information and

respectfully refers the Court to the Amended English Answer for its contents.

    367.        ED&F denies the allegations in Paragraph 367.

    368.        ED&F denies the allegations in Paragraph 368.

    369.        ED&F denies the allegations in Paragraph 369.

    370.        ED&F denies the allegations in Paragraph 370.

                             THIRD-PARTY CLAIM COUNT IV
                          (Breach of Contract – Against ED&F Man)

    371.        In answer to Paragraph 371, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    372.        ED&F admits the allegations in Paragraph 372.

    373.        ED&F denies the allegations in Paragraph 373 and respectfully refers the Court to

the referenced agreements for their contents.

    374.        ED&F denies the allegations in Paragraph 374.

    375.        ED&F denies the allegations in Paragraph 375.

                          THIRD-PARTY CLAIM COUNT V
      (Breach of the Covenant of Good Faith and Fair Dealing – Against ED&F Man)

    376.        In answer to Paragraph 376, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    377.        Paragraph 377 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 377.




                                                28
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 29 of 35




    378.        Paragraph 378 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 378.

    379.        ED&F denies the allegations in Paragraph 379.

    380.        ED&F denies the allegations in Paragraph 380.

                             THIRD-PARTY CLAIM COUNT VI
                          (Breach of Contract – Against ED&F Man)

    381.        In answer to Paragraph 381, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    382.        ED&F denies the allegations in Paragraph 382 and respectfully refers the Court to

the referenced agreements for their contents.

    383.        ED&F denies the allegations in Paragraph 383, except admits it charged fees in

connection with its services on Danish securities transactions.

    384.        ED&F denies the allegations in Paragraph 384.

    385.        ED&F denies the allegations in Paragraph 385.

    386.        ED&F denies the allegations in Paragraph 386.

    387.        ED&F denies the allegations in Paragraph 387.

                          THIRD-PARTY CLAIM COUNT VII
      (Breach of the Covenant of Good Faith and Fair Dealing – Against ED&F Man)

    388.        In answer to Paragraph 388, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    389.        ED&F denies the allegations in Paragraph 389.

    390.        ED&F denies the allegations in Paragraph 390.

    391.        ED&F denies the allegations in Paragraph 391.

    392.        ED&F denies the allegations in Paragraph 392.

                                                29
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 30 of 35




    393.        ED&F denies the allegations in Paragraph 393.

                           THIRD-PARTY CLAIM COUNT VIII
               (Tortious Interference with Contract – Against John Does 1–10)

    394.        In answer to Paragraph 394, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    395.        Paragraph 395 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 395.

    396.        Paragraph 396 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 396.

    397.        Paragraph 397 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 397.

    398.        Paragraph 398 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 398.

                           THIRD-PARTY CLAIM COUNT IX
      (Breach of Fiduciary Duty by Charging Undisclosed Fees – Against ED&F Man)

    399.        In answer to Paragraph 399, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    400.        Paragraph 400 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 400.

    401.        Paragraph 401 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 401.

    402.        ED&F denies the allegations in Paragraph 402, except admits that it charged fees

in connection with its services on Danish securities transactions.

    403.        ED&F denies the allegations in Paragraph 403.

                                                30
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 31 of 35




    404.        ED&F denies the allegations in Paragraph 404.

    405.        ED&F denies the allegations in Paragraph 405.

                             THIRD-PARTY CLAIM COUNT X
           (Aiding and Abetting Breach of Fiduciary Duty – Against John Does 1–10)

    406.        In answer to Paragraph 406, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    407.        Paragraph 407 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 407.

    408.        Paragraph 408 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 408.

                             THIRD-PARTY CLAIM COUNT XI
               (Breach of Fiduciary Duty by Self-Dealing – Against ED&F Man)

    409.        In answer to Paragraph 409, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    410.        Paragraph 410 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 410.

    411.        Paragraph 411 asserts legal conclusions to which no response is required. To the

extent a response is required, ED&F denies the allegations in Paragraph 411.

    412.        ED&F denies the allegations in Paragraph 412.

    413.        ED&F denies the allegations in Paragraph 413.

    414.        ED&F denies the allegations in Paragraph 414.

    415.        ED&F denies the allegations in Paragraph 415.

    416.        ED&F denies the allegations in Paragraph 416.




                                                31
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 32 of 35




    417.        ED&F denies the allegations in Paragraph 417 and further denies that it was

“acting in various conflicting and undisclosed capacities in connection with the transactions.”

    418.        ED&F denies the allegations in Paragraph 418.

    419.        ED&F denies the allegations in Paragraph 419, and respectfully refers the Court

to the referenced pleadings for their contents.

    420.        ED&F denies the allegations in Paragraph 420.

    421.        ED&F denies the allegations in Paragraph 421 and further denies that it engaged

in any self-dealing.

    422.        ED&F denies the allegations in Paragraph 422 and further denies that it engaged

in any self-dealing.

    423.        ED&F denies the allegations in Paragraph 423.

    424.        ED&F denies the allegations in Paragraph 424.

    425.        ED&F denies the allegations in Paragraph 425.

                            THIRD-PARTY CLAIM COUNT XII
           (Aiding and Abetting Breach of Fiduciary Duty – Against John Does 1–10)

    426.        In answer to Paragraph 426, ED&F repeats and realleges the foregoing as if fully

set forth herein.

    427.        Paragraph 427 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 427.

    428.        Paragraph 428 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 428.

    429.        Paragraph 429 contains no allegations against ED&F to which a response is

required. To the extent a response is required, ED&F denies the allegations in Paragraph 429.



                                                  32
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 33 of 35




                               FIRST AFFIRMATIVE DEFENSE

    430.        To the extent the Goldstein Parties have been damaged or injured, which ED&F

denies, such damage was caused, in whole or in part, by the Goldstein Parties’ own acts or

omissions and/or the acts or omissions of other parties, including, but not limited to, negligence.

                             SECOND AFFIRMATIVE DEFENSE

    431.        To the extent that the Goldstein Parties have been damaged or injured, which

ED&F denies, such damage was caused in whole or in part, or increased by, the Goldstein

Parties’ failure to mitigate damages.

                              THIRD AFFIRMATIVE DEFENSE

    432.        The Goldstein Parties’ claims are barred, in whole or in part, by the doctrines of

waiver and/or release.

                             FOURTH AFFIRMATIVE DEFENSE

    433.        The Goldstein Parties’ claims may be barred, in whole or in part, by the doctrine

of unclean hands.

                              FIFTH AFFIRMATIVE DEFENSE

    434.        The Goldstein Parties’ claims may be barred, in whole or in part, by the doctrines

of collateral estoppel, claims preclusion and/or res judicata.

                              SIXTH AFFIRMATIVE DEFENSE

    435.        The Goldstein Parties’ claims are barred, in whole or in part, by applicable

statutes of limitations.




                                                 33
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 34 of 35




                           SEVENTH AFFIRMATIVE DEFENSE

   436.        The Goldstein Parties’ claims are barred, in whole or in part, by the doctrines of

laches and estoppel.

                            EIGHTH AFFIRMATIVE DEFENSE

   437.        The Goldstein Parties, by their own actions and conduct, have failed to exercise

reasonable care and diligence on their own behalf, thereby causing or contributing to their

alleged injuries and damages, if any. The Goldstein Parties’ recovery must therefore be reduced

or eliminated altogether by the proportion of damages caused by their acts and conduct.

                             NINTH AFFIRMATIVE DEFENSE

   438.        Any damages sustained by the Goldstein Parties as alleged in the Third-Party

Complaint were caused, in whole or in part, by the culpable conduct of other third-parties, over

which ED&F had no control, and not as a result of any culpable conduct on the part of ED&F.

                             TENTH AFFIRMATIVE DEFENSE

   439.        The Court lacks personal jurisdiction over ED&F.

                          ELEVENTH AFFIRMATIVE DEFENSE

   440.        Venue is improper because the parties agreed to a specific venue in England.

                           TWELFTH AFFIRMATIVE DEFENSE

   441.        The claims asserted by the Goldstein Parties directly contradict the explicit terms

of the relevant agreements by and between the Goldstein Parties and ED&F, and should

therefore be dismissed.




                                                34
       Case 1:18-md-02865-LAK Document 532 Filed 02/05/21 Page 35 of 35




                         THIRTEENTH AFFIRMATIVE DEFENSE

   442.        The Goldstein Parties’ claims are barred, in whole or in part, due to insufficient

service of process.

                                        JURY DEMAND

       ED&F demands a jury trial on all issues so triable.

                                   REQUEST FOR RELIEF

       WHEREFORE, Third-Party Defendant ED&F Man Capital Markets, Ltd. respectfully

requests that this Court enter judgment against Third-Party Plaintiffs The Goldstein Law Group

PC 401(K) Profit Sharing Plan, Sheldon Goldstein and Scott Goldstein, as follows:

   (i) Judgment denying all relief requested by the Goldstein Parties;

   (ii) Judgment dismissing with prejudice the Third-Party Complaint as against ED&F in its

       entirety;

   (iii)Judgment in favor of ED&F against the Goldstein Parties in all respects;

   (iv) An award to ED&F of reasonable attorneys’ fees, costs and expenses; and

   (v) Such other and further relief as the Court may deem just and appropriate.



 Dated: New York, New York                        BINDER & SCHWARTZ LLP
        February 5, 2021
                                                  /s/ Neil S. Binder
                                                  Neil S. Binder
                                                  366 Madison Avenue, 6th Floor
                                                  New York, NY 10017
                                                  Telephone: 212-510-7031
                                                  Facsimile: 212-510-7299
                                                  nbinder@binderschwartz.com

                                                  Attorneys for Third-Party Defendant ED&F
                                                  Man Capital Markets, Ltd.


                                                35
